NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                STEVEN T. CORBIN,
                    Petitioner

                           v.

            DEPARTMENT OF JUSTICE,
                     Respondent
               ______________________

                      2016-1193
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-4324-15-1023-I-1.
                ______________________

                 Decided: June 9, 2016
                ______________________

   STEVEN T. CORBIN, Bethesda, MD, pro se.

     IDA NASSAR, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., REGINALD T. BLADES,
JR., MELANIE RUSSELL.
                 ______________________

 Before MOORE, SCHALL, and O’MALLEY, Circuit Judges.
2                                            CORBIN   v. DOJ



PER CURIAM.
                        DECISION
     Steven T. Corbin petitions for review of the final
decision of the Merit Systems Protection Board (“Board”)
that denied his request for corrective action following his
resignation from the Department of Justice (“DOJ” or
“agency”). Corbin v. Dep’t of Justice, No. DC-4324-15-
1023-I-1 (M.S.P.B. Oct 27, 2015) (“Final Decision”). We
affirm.
                       DISCUSSION
                            I.
    On July 27, 2015, Mr. Corbin filed an appeal with the
Board alleging that DOJ had discriminated against him
on account of his prior military service and had forced him
to resign from his position as an accountant (GS-13) in
the Justice Management Division (“JMD”), in violation of
the Uniformed Services Employment and Reemployment
Rights Act of 1994 (“USERRA”), 38 U.S.C. § 4301 et seq.
Specifically, Mr. Corbin asserted that he had been ac-
cused of theft and that, because of extreme duress put
upon him, he was forced to resign on January 6, 2015. 1
    On October 14, 2015, at Mr. Corbin’s request, the
administrative judge (“AJ”) to whom the appeal was
assigned held a telephonic hearing. At the hearing,
Mr. Corbin testified that his resignation came after
Christopher C. Alvarez, Deputy Director of the Finance
Staff, JMD, his third-level supervisor, accused him of
stealing “military money.”    Final Decision at 3–4.


    1    Although Mr. Corbin contends that he separated
from DOJ on January 6, 2015, the record suggests he
remained at DOJ until January 20, 2015, the date he
informed his supervisor that he was leaving his position
“effective immediately.” See Final Decision at 2–3, 5.
CORBIN   v. DOJ                                           3



Mr. Corbin stated that he was questioned “all night”
about the matter and that the agency installed a camera
above his desk to watch his activities. Id. at 3. Mr.
Corbin further testified that, two weeks after his resigna-
tion, he tried to get his job back but was denied entry to
the building. Id.
    Mr. Alvarez testified that he never accused
Mr. Corbin of theft or of stealing from a “military fund” or
any other fund. Id. at 4. In fact, Mr. Alvarez stated, he
was not aware of the existence of any “military fund”
administered by the Finance Staff. See id. Mr. Alvarez
also testified that he was not aware of any camera being
placed in Mr. Corbin’s office, that he had no involvement
in Mr. Corbin’s resignation, and that, before the instant
appeal, he was not aware of any report by Mr. Corbin that
he was being treated improperly. Id. Mr. Alvarez stated
that it was normal protocol to deny access to anyone who
resigned from DOJ and was no longer an employee. Id.
     The AJ also received the testimony of Letitia Bing,
Assistant Director for JMD’s Financial Operations Ser-
vices Group. Id. Ms. Bing was Mr. Corbin’s second-level
supervisor. See id. On January 20, 2015, after learning
that Mr. Corbin intended to leave DOJ, she went to his
office, spoke to him, and tried to convince him to stay. Id.
at 5. Ms. Bing testified that she also spoke to Mr. Corbin
later in the day. She stated that she told him he was a
good employee and, again, tried to convince him not to
resign. Id. Ms. Bing stated that she told Mr. Corbin he
could take leave for a couple of weeks if he wanted, but
that he just packed up his things and left. Id. Hoping
that Mr. Corbin might change his mind, Ms. Bing did not
immediately process his resignation. About a week later,
however, a JMD employee who had been in contact with
Mr. Corbin on an almost daily basis told Ms. Bing that
Mr. Corbin wanted his resignation to stand; as a result,
she processed it. Id. The last contact Ms. Bing had with
Mr. Corbin was on April 1, 2015, when, at his request, she
4                                            CORBIN   v. DOJ



met him for lunch. She recounted that, at the lunch,
Mr. Corbin asked how things were going at the office and
whether his position had been filled, but that he did not
say he wanted his job back. Id. at 6. Ms. Bing testified
that Mr. Corbin had never been absent from work on
account of military duty or service and that he had never
told her he was treated improperly at DOJ. Ms. Bing also
testified that a camera was never placed over Mr. Corbin’s
desk. Id.
    On October 27, 2015, the AJ issued an initial decision
in which he found that Mr. Corbin had failed to show that
his uniformed service had played any part in his separa-
tion from DOJ. The AJ stated that Mr. Corbin’s claims of
being accused of theft or embezzlement were “unsupport-
ed by any corroborating evidence.” Id. at 6. The AJ also
stated that Mr. Corbin had failed to show that “the per-
formance, application to perform, or obligation to perform
duty in the uniformed service was a substantial or moti-
vating factor in his resignation or any other agency ac-
tion.”    Id.   (internal quotation marks and citation
omitted).     On this basis, the AJ determined that
Mr. Corbin had failed to establish that DOJ had violated
his USERRA rights. Id. The AJ’s initial decision became
the final decision of the Board on December 1, 2015, after
Mr. Corbin failed to petition the Board for review. See 5
C.F.R. § 1201.113(a). This appeal followed. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                            II.
     Our scope of review in an appeal from a decision of
the Board is limited. We must affirm the Board’s decision
unless we find it to be (1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law;
(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence. 5 U.S.C. § 7703(c); Kewley v. Dep’t
CORBIN   v. DOJ                                        5



of Health & Human Servs., 153 F.3d 1357, 1361 (Fed. Cir.
1998).
                          III.
     An employee making a USERRA discrimination claim
bears the initial burden of establishing, by a preponder-
ance of the evidence, that his military service was a
“substantial or motivating factor” in the adverse employ-
ment action taken against him. Sheehan v. Dep’t of the
Navy, 240 F.3d 1009, 1013 (Fed. Cir. 2001). In rejecting
Mr. Corbin’s claim of mistreatment and discrimination,
the AJ relied on the testimony of Mr. Alvarez and
Ms. Bing. In other words, the AJ weighed the evidence
before him and made credibility determinations regarding
the evidence presented and the testimony of the witness-
es, crediting the testimony of Mr. Alvarez and Ms. Bing
over that of Mr. Corbin. Such credibility determinations
are “virtually unreviewable.” Parkinson v. Dep't of Jus-
tice, 815 F.3d 757, 764 (Fed. Cir. 2016). Mr. Corbin,
moreover, has presented us with no reason why we should
disturb those determinations.         The testimony of
Mr. Alvarez and Ms. Bing clearly refutes Mr. Corbin’s
claim of discrimination and mistreatment by the agency.
Thus, Mr. Corbin has failed to demonstrate error in the
Final Decision.
                          IV.
   For the foregoing reasons, the final decision of the
Board is affirmed.
                      AFFIRMED
   No costs.